DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 8 recites a curing resin film on the surface of the first base layer, the curing resin film disposed between the first base layer and the first alignment film, wherein the first spacer is embedded in the curing resin film.  However, applicant’s original specification does not provide any evidence of a curing resin film provided in addition to the first alignment film.  Specifically, paragraphs [32] and [33] of the original specification seem to disclose a first alignment film 102 or a curing resin film, but not both.  Furthermore, the specification does not provide any kind of positional relationship between the first alignment film and the curing resin film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Ono et al. (US 4,966,442).
	As to claim 1, Park discloses in figure 1: a polarization layer 210; a transmittance variable layer 300 disposed on the polarization layer 210, wherein the transmittance variable layer comprises: a first base layer 310 disposed on the polarization layer 210; a second base layer 330 facing the first base layer and spaced apart from the first base layer; and a first light modulating material 320 disposed in the first gap.
	Park does not disclose the recited structure of the transmittance variable layer.  Ono discloses in figure 5, a conventional liquid crystal panel structure comprising: an upper substrate 1 (first base layer); an upper alignment film 3 (first alignment film); a first spacer 4 fixed on the surface of the upper substrate, wherein the first spacer is embedded in the upper alignment film; a lower substrate 1 (second base layer) facing the upper substrate; a lower alignment film 3 (second alignment film) disposed on a surface of the lower substrate, wherein the lower substrate and the lower alignment film are spaced apart from the upper substrate by the first spacer, wherein the first spacer maintains a first gap between the upper and lower substrates, and wherein the first spacer is not embedded in the lower alignment film; and a liquid crystal material 6 disposed in the first gap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by providing the transmittance variable layer with the conventional liquid crystal panel structure of Ono because conventional structures were known to be cost effective and reliable.
	As to claim 2, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in figure 1, a polarization layer 210 which is a passive polarization layer.
	As to claim 3, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in figure 1, an active polarization layer 100.  See paragraph [0038].
	As to claim 4, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 3.  Park further disclose in figure 1 that the active polarization layer comprises a third base layer 130 and a fourth base layer 110 facing the third base layer and spaced apart from the third base layer, with a second modulating layer 120 disposed in the gap.
Park does not disclose the recited structure of the active polarization layer.  Ono discloses in figure 5, a conventional liquid crystal panel structure comprising: a lower substrate 1 (third base layer); a second spacer 4; an upper substrate 1 (fourth base layer) facing the lower substrate and spaced apart from the lower substrate by the second spacer, wherein the second spacer maintains a second gap between the lower and upper substrates; and a liquid crystal material 6 disposed in the gap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by providing the active polarization layer with the conventional liquid crystal panel structure of Ono because conventional structures were known to be cost effective and reliable.
	As to claim 5, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 4.  Park further discloses in figure 1 that the third base layer 130 is disposed closer to the first base layer 310 than the fourth base layer 110.  Park in view of Ono does not disclose that the second spacer is fixed on the lower substrate (third base layer) of the variable polarization layer.  However, Ono does disclose in column 11, lines 47-48 that the spacers may be fixed to one or both of the substrates, which implies that the choice of which substrate to fix the spacers to was a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by fixing the spacers to the lower substrate (third base layer) of the variable polarization layer because the choice of which substrate to fix the spacers to was a matter of design choice.
	As to claim 6, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the first and second base layers are a plastic film.  However, it was well known to provide plastic substrates to form a liquid crystal panel because their flexibility provides higher resistance to mechanical stress.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a first and second base layer which are plastic films because of the higher resistance to mechanical stress.
As to claim 9, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ono further discloses in figure 5 that the first spacer 4 is a ball spacer.
As to claim 12, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ono further discloses in column 2, lines 65-68 that the first alignment film 3 is a rubbing alignment film.
As to claim 15, Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, a recitation of intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because claim 15 merely states an intended use in the preamble which does not structurally limit the claimed invention, and the prior art structure of Park in view of Ono is capable of being used in a sunroof, the claim is not patentably distinguished from the prior art.
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Ono et al. (US 4,966,442) as applied to claim 1 above, and further in view of Ishihara et al. (US 6,300,988).
	Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the spacer has a size in a range from 2 µm to 100 µm, or that the spacer comprises carbon, metal or an oxide.  Ishihara discloses in column 9, lines 53-60 a conventional spacer composed of silicon oxide and having a diameter of 4 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing the conventional spacer of Ishihara because conventional structures were known to be cost effective and reliable.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Ono et al. (US 4,966,442) as applied to claims 1 and 4 above, and further in view of Nagasaki (US 3,900,248).
Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claims 1 and 4.  Park further discloses in paragraphs [0033] and [0038] that the first light modulating layer 320 and the second light modulating layer 120 are liquid crystal layers, but does not disclose combining the liquid crystal material with a dichroic dye.  Nagasaki teaches in column 4, lines 15-20, combining a liquid crystal composition with a dichroic dye to improve contrast.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by combining the liquid crystal in the first and second light modulating layers with a dichroic dye as taught by Nagasaki in order to improve contrast.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Ono et al. (US 4,966,442) as applied to claims 1 and 5 above, and further in view of Sung et al. (US 8,780,313).
Park in view of Ono discloses all of the elements of the claimed invention discussed above regarding claims 1 and 5, but does not disclose that the first and second spacers are column spacers.  Sung discloses in column 1, lines 47-52 that compared with a ball shaped spacer, column spacers have better adhesion with the substrates and are better at maintaining a uniform cell gap.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing first and second spacers which are column spacers in order to maintain a more uniform cell gap.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Ono et al. (US 4,966,442).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871